FILED
 Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of                             Feb 06 2012, 8:38 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.                           CLERK
                                                                      of the supreme court,
                                                                      court of appeals and
                                                                             tax court




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                                   GREGORY F. ZOELLER
Oldenburg, Indiana                                   Attorney General of Indiana

                                                     GARY R. ROM
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

MERANDA WHITE,                                       )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )       No. 49A02-1108-CR-687
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                      APPEAL FROM THE MARION SUPERIOR COURT
                     The Honorable Deborah J. Shook, Master Commissioner
                             Cause No. 49F08-1012-CM-094752


                                          February 6, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                     Case Summary

       Meranda White appeals her conviction for Class A misdemeanor resisting law

enforcement. She argues that the evidence is insufficient to prove that she forcibly

resisted. Concluding that the evidence is sufficient, we affirm.

                             Facts and Procedural History

       The evidence most favorable to the judgment shows that during the early morning

hours of December 24, 2010, Indianapolis Metropolitan Police Department Officer

Dustin Greathouse was dispatched to an apartment because of a domestic disturbance.

When Officer Greathouse walked into the apartment building, he heard a lot of yelling

and screaming coming from inside the apartment. He knocked on the door, and a female

answered. Officer Greathouse went inside to speak with White’s mother and sister. In

the meantime Officer Kelley Frame arrived on the scene and spoke with White in the

hallway. After Officer Greathouse’s discussion with White’s family, he decided to arrest

White for “[c]ombative injury.” Tr. p. 9.

       Officer Greathouse handcuffed White behind her back and had her sit on the steps

in the hallway. When Officer Frame began to search White, she “kept trying to stand

up.” Id. The officers told White to have a seat “for her safety and ours due to her violent

nature.” Id. Instead of allowing Office Frame to search her, White “was pulling away

from her, not being real cooperative, [and] try[ing] to stand up.” Id. at 10. This went on

for “[s]everal minutes.” Id. at 15. After White’s repeated refusals to sit down, the

officers finally forced her to sit down on the steps. At this point, White “leaned back on

her back and started kicking at [Officer Greathouse] and kicking Officer Frame.” Id. at


                                             2
10. All the while White was screaming profanities. Although White did not strike

Officer Greathouse while she was kicking, White did strike Officer Frame. Id. at 10-11.

White kicked Officer Frame “more than five” times in her legs and “[o]nce in the head.”

Id. at 15-16.   The kicking lasted for “at least a minute,” at which point Officer

Greathouse went to his car and got a nylon strap which he used to strap White’s ankles to

prevent her from kicking them. Id. at 11.

       The State charged White with Class A misdemeanor resisting law enforcement. A

bench trial was held. Both Officers Greathouse and Frame testified for the State. White

testified in her own defense, explaining that she was angry at the time she was arrested

because of the incident with her family. She claimed that she stood up only once and

promptly sat back down when instructed. When asked if she “kicked at” the officers,

White responded, “Absolutely not.” Id. at 18. White explained that when the officers

pulled her back, her foot hit the officer. Id. at 19. The trial court found White guilty as

charged and sentenced her to 365 days with 351 days suspended and credit for time

served. The trial court placed her on probation for 351 days.

       White now appeals her conviction.

                                Discussion and Decision

       White contends that the evidence is insufficient to support her conviction for Class

A misdemeanor resisting law enforcement.        When reviewing the sufficiency of the

evidence to support a conviction, we must consider only the probative evidence and

reasonable inferences supporting the judgment. Drane v. State, 867 N.E.2d 144, 146

(Ind. 2007). We do not assess witness credibility or reweigh the evidence. Id. When


                                            3
confronted with conflicting evidence, we consider it most favorably to the trial court’s

ruling. Id. We affirm the conviction unless “no reasonable fact-finder could find the

elements of the crime proven beyond a reasonable doubt.” Id. (quotation omitted). It is

not necessary that the evidence overcome every reasonable hypothesis of innocence. Id.

at 147. The evidence is sufficient if an inference may reasonably be drawn from it to

support the judgment. Id.

        To convict White of Class A misdemeanor resisting law enforcement as charged

here, the State had to prove that she knowingly or intentionally forcibly resisted,

obstructed, or interfered with a law enforcement officer while the officer was lawfully

engaged in the execution of his or her duties.1 Appellant’s App. p. 16; see also Ind. Code

§ 35-44-3-3(a)(1). White challenges only the sufficiency of the evidence on the force

element.

        The Indiana Supreme Court addressed the evidence needed to support the force

element of resisting law enforcement in Graham v. State, 903 N.E.2d 963 (Ind. 2009).

There, the Court cited one of its earlier opinions, Spangler v. State, 607 N.E.2d 720 (Ind.

1993), and explained that a person forcibly resists law enforcement when strong,

powerful, violent means are used to evade a law enforcement official’s rightful exercise

of his or her duties. Id. at 965 (citing Spangler, 607 N.E.2d at 723). The Graham Court



        1
           We note that the charging information names only Officer Greathouse. The evidence shows that
while White kicked at both officers, she struck only Officer Frame. When there is a single charge of
resisting law enforcement, the State’s error in naming an officer in the charging information is not fatal.
See Parahams v. State, 908 N.E.2d 689, 693 (Ind. Ct. App. 2009). Moreover, White does not make much
of this on appeal, instead arguing that “the evidence fails to show how [she] used force to resist Officer
Greathouse or Officer Frame.” Appellant’s Br. p. 7 (emphasis added); see also id. at 4. Therefore, any
error in the State’s naming Officer Greathouse instead of Officer Frame in the charging information is of
no consequence in this case.
                                                    4
noted that the force involved need not rise to the level of “mayhem.” Id. It cited Johnson

v. State, 833 N.E.2d 516 (Ind. Ct. App. 2005), with approval. In Johnson, when an

officer attempted to search a defendant in custody, the defendant “turned away and

pushed away with his shoulders” while cursing and yelling. Id. at 517. When officers

attempted to place him into a transport vehicle, the defendant “stiffened up,” and the

officers had to physically place him inside. Id. The Graham Court noted that the Court

of Appeals in Johnson correctly held that the defendant's actions constituted forcible

resistance. Graham, 903 N.E.2d at 966.

       The evidence most favorable to the judgment here shows that after White was

handcuffed and told to sit down, she kept trying to stand up as Officer Frame attempted

to search her. This went on for several minutes. After White’s repeated refusals to sit

down, the officers finally forced her to sit down on the steps. At this point, White leaned

back and started kicking at Officer Greathouse and actually kicked Officer Frame. White

kicked Officer Frame more than five times in her legs and once in her head. White was

simultaneously screaming profanities. After a minute of kicking, Officer Greathouse

strapped White’s legs with a nylon strap.

       On appeal, White would have us ignore these facts. Instead, she claims that “her

foot may have extended as the officers [were] forcing her to sit down” but she “did not

intentionally kick either officer during the encounter.” Appellant’s Br. p. 4 (emphasis

added); see also id. at 9 (“White’s actions of standing up from a sitting position and

extending her legs when she leaned back did not meet the elements of forcibly resisting

law enforcement by strong, powerful or violent means.”). White is simply asking us to


                                            5
reweigh the evidence and judge the credibility of the witnesses, which we will not do.

Because the evidence shows that White kicked at Officer Greathouse and actually kicked

Officer Frame at least six times, we conclude that the evidence is sufficient to prove that

she forcibly resisted law enforcement. Because of the force used, all of the cases that

White cites on appeal regarding passive resistance are readily distinguishable.        We

therefore affirm White’s conviction for Class A misdemeanor resisting law enforcement.

       Affirmed.

ROBB, C.J., and NAJAM, J., concur.




                                            6